DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 includes the limitations that the protruding amount Hco is greatest at a center of the outer side middle land portion and the protruding amount Hso is greatest at a center of the outer side shoulder land portion, but these limitations are not supported by the original specification as filed. Specifically, it is noted that there is no explicit disclosure of these limitations, and figure 3 does not appear to display 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Suga (US Pub. No. 2016/0009141) in view of Tanaka (US Pub. No. 2014/0166169).
Regarding claims 1-2, Suga teaches a pneumatic tire comprising a mounting direction, the tire comprising five land portions 60, 62, 64, 66 and 68 defined by four circumferential grooves 52, 54,56 and 58 (paragraph [0049]; figure 2), the ground contact surface of the outer side middle and shoulder land portions and the center land portion and inner middle land portions protrude towards an outer side (paragraphs [0065]-[0066]; figures 3 and 4A-4B), where the protruding amount of the outer middle land portion is more preferably 0.2 to 0.4 mm (paragraph [0065]) with specific embodiments having protruding amounts of 0.3 mm (table 2, working examples 10-11), and the protruding amount of the outer shoulder land portion is more preferably from 0.5 to 0.7 mm (paragraph [0066]), with specific embodiments having protruding amounts of 0.7 mm (table 2, working examples 10-11), and the protruding amounts of Hco and Hso are greatest at a center of the respective land portions (figures 3 and 4A-4B). Suga does not specifically disclose that a land portion width Wcc of the center land portion and a land portion width Wco of the outer side middle land portion satisfying a relationship of Wcc < 
Regarding claims 3 and 9, Suga teaches specific embodiments where the protruding amount Hso is 0.3 mm (table 1, working examples 1-2).
Regarding claims 4 and 10, Suga teaches a specific embodiment where Hso is 0.3 mm and Hco is 0.2 mm (table 1, working example 2), resulting in Hso/Hco of 1.5.
Regarding claims 5 and 11, Suga teaches specific embodiments where Hcc, Hco and Hci are all equal to each other (table 1, working examples 1-2 and table 2, working examples 10-11), which result in Hcc/Hco and Hcc/Hci equal to 1.
Regarding claim 8, Suga teaches specific embodiments where Hso and Hsi are equal to each other (table 1, working examples 1-2 and table 2, working examples 10-11), which result in Hso/Hsi equal to 1.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suga in view of Tanaka as applied to claims 1 and 11 above, and further in view of Iwai (US Pub. No. 2011/0024012).
Regarding claims 6 and 12, Suga teaches grooves with one end communicating with a main groove on an outer side in the width direction and the other end terminating within the inner side middle land portion, but does not specifically disclose that the center land has no grooves or that grooves with one end communicating with a main groove on an outer side in the width direction and the other end terminating within the outer side middle land portion. Iwai teaches providing a center land .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suga in view of Tanaka as applied to claim 1 above, and further in view of Takahashi (US Pub. No. 2013/0328240).
Regarding claim 7, Suga does not specifically disclose relationships between the width of the center land portion and the middle and shoulder land portions as claimed. Takahashi teaches a specific embodiment (figure 1) with measured widths of the land portions of about Wcc = 14 mm, Wci = 15 mm, Wco = 18 mm, Wsi = 20 mm, and Wso = 23 mm, resulting in values of about Wco/Wcc = 1.3, Wso/Wcc = 1.6, Wci/Wcc = 1.1, and Wsi/Wcc = 1.4. It would have been obvious to one of ordinary skill in the art to use land portion widths as taught by Takahashi in the tire of Suga (combined) as known land portion widths with the predictable result of a functional tire pattern. The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (see MPEP at 2125). While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re MrazIt is noted that applicant has not established unexpected results of the claimed ratios for at least the reason that no data has been submitted above the claimed ranges.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Suga in view of Tanaka and Iwai as applied to claim 12 above, and further in view of Takahashi (US Pub. No. 2013/0328240).
Regarding claim 13, Suga does not specifically disclose relationships between the width of the center land portion and the middle and shoulder land portions as claimed. Takahashi teaches a specific embodiment (figure 1) with measured widths of the land portions of about Wcc = 14 mm, Wci = 15 mm, Wco = 18 mm, Wsi = 20 mm, and Wso = 23 mm, resulting in values of about Wco/Wcc = 1.3, Wso/Wcc = 1.6, Wci/Wcc = 1.1, and Wsi/Wcc = 1.4. It would have been obvious to one of ordinary skill in the art to use land portion widths as taught by Takahashi in the tire of Suga (combined) as known land portion widths with the predictable result of a functional tire pattern. The description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (see MPEP at 2125). While patent drawings are not to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 173 USPQ 25 (CCPA 1972). It is noted that applicant has not established unexpected results of the claimed ratios for at least the reason that no data has been submitted above the claimed ranges.
Regarding claim 14, Suga teaches specific embodiments where Hso and Hsi are equal to each other (table 1, working examples 1-2 and table 2, working examples 10-11), which result in Hso/Hsi equal to 1.

Response to Arguments
Applicant’s arguments, see remarks, filed 03/07/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive in light of the amendment to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Suga in view of Takahashi, as detailed in the rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	March 15, 2022

/KATELYN W SMITH/            Supervisory Patent Examiner, Art Unit 1749